DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Ajmo on 09/07/2021.

The application has been amended as follows: 
In claim 1, in lines 1, 9 and 10 (each instance), please delete “composition” and substitute therefor - - - suspension - - -.
In claims 2-7, 9, 12, and 13, in line 1 (each instance), please delete “composition” and substitute therefor - - - suspension - - -.
In claim 8, in line 2, please delete “composition” and substitute therefor - - - suspension - - -.
In claim 10, in both lines 1 and 2, please delete “composition” and substitute therefor - - - suspension - - -.


Reasons for Allowance
Claims 1-10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments to claims 1-10 and 12-13 has rendered the 112, 2nd paragraph rejection no longer applicable.  As such, the 112, 2nd paragraph rejection is hereby withdrawn.  Furthermore, as the independent claim now recites the specific polyethylene glycols and other components as well as the mean particle size range that render the claim commensurate in scope with the tested composition which demonstrated a superior three month release profile, the claims have overcome the art of record.  Thus, claims 1-10 and 12-13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699